Case 1:19-cv-09674-JMF Document 49 Filed 06/05/20 Page 1 of 1




                       In the Court's view, it would certainly be preferable to have a stipulation signed by
                       both sides to eliminate any ambiguity over the scope and terms of Defendants' waiver
                       - and the Court would encourage counsel to confer in good faith in an effort to agree
                       on something. But, assuming counsel are incapable of doing that, both sides have
                       indicated that the Court's order suffices, and the Court will leave things as they are.
                       SO ORDERED.




                                                                                  June 5, 2020
